Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
 Claims 1-20 are pending. 

Response to Applicant Remarks
  With regard to rejections under 35 USC 112(a) and 35 USC 112(b), claim amendments have overcome prior rejections.
With regard to prior art rejections, Applicant remarks, 
“…In the Office Action, portions of Szpak were relied on as teaching “the subset of the plurality of code segments is reused to implement the second electronic payment process,” as recited in claim 1 in its prior form. In particular, a mapping was made in the Office Action between the “code segments” recited in claim 1 and model components described in Szpak. More specifically, the Office Action cites paragraph 52 of Szpak as teaching “... A model component may include one or more model elements, but may include a plurality of model elements. A component may be saved in a library, and may be reused at other locations in the model or in other models...” However, nowhere in the cited portions does Szpak teach or suggest that a model component is a pre-compiled, computer-executable code segment. In fact, in accordance with the specification of Szpak, “... During execution, a model may receive input values and may compute output values. The run-time engine may compile the model into an in-memory executable form that may then be executed from within the modeling environment...” (Szpak, paragraph 51.) Accordingly, Szpak teaches compiling the entire model into executable form at run-time, which is different than, if not contradictory to, reusing pre-compiled, computer- executable code segments directly as components of the model. Therefore, the cited portions of Szpak do not teach or suggest the above features of claim 1 in its present form.  As such, Applicant respectfully requests withdrawal of the Section 103 rejection of claim 1, as well as the Section 103 rejections of claims 2-7, which depend from claim 1.” (Page 9 of Remarks).
Applicant’s remarks have been considered and are persuasive; as discussed below, prior art of reference does not specifically disclose reusing “…compiling at least another programming language-based description into at least one computer-executable code segment other than the plurality of computer-executable code segments to implement, in part, the second electronic payment process, wherein the at least one computer-executable code segment corresponds to  subset of the-states of the second finite state machine…reusing a subset of the plurality of computer-executable code segments to implement, in part, the second electronic payment process based, at least in part, on the configured second finite state machine,” as recited by amended, independent claims 1, 8 and 14.  Prior art rejections are therefore withdrawn.

Allowable Subject Matter
 Claims 1-20 are allowed. 

Reasons for Allowance
 The following is an examiner’s statement of reasons for allowance: 
Prior art does not fairly teach nor disclose, “…compiling at least another programming language-based description into at least one computer-executable code segment other than the plurality of computer-executable code segments to implement, in part, the second electronic payment process, wherein the at least one computer-executable code segment corresponds to  subset of the-states of the second finite state machine…reusing a subset of the plurality of computer-executable code segments to implement, in part, the second electronic payment process based, at least in part, on the configured second finite state machine…” as recited by independent claims 1, 8 and 14.
Closest prior art of record, Wright (WO 2018/078584 A1), discloses compiling each of the plurality of programming language-based description into a distinct computer-executable code segment of a plurality of computer-executable code segments, wherein the plurality of computer-executable code segments correspond to a plurality of states of a first finite state machine (page 5, lines 7-15 and page 29 line 26- page 30 line 7 and Figure 4; page 36 lines 6-10, “…The main file for the technical specification of the system is the (Python) main script. This file contains, or inserts upon execution, a hard-coded version of the abstract state transition table (possible states, inputs and actions) and hard-coded functions specifying the DFA inputs and actions to be considered (e.g. how to check the stock price, clock, etc.)…”, where the hard-coded functions are interpreted as comprising code segments; see also pages 5-7 which discuss the ‘portions of code’; ‘compiling’ disclosed page 31 lines 5-10, page 36 line 20- page 37 line 16).  However, Wright does not specifically disclose reusing the compiled, computer-executable code segments to implement a second process, as recited by claim amendment, “…reusing a subset of the plurality of computer-executable code segments to implement, in part, the second electronic payment process based, at least in part, on the configured second finite state machine.”  
Prior art of record, Szpak (US Publication 2017/0351492), discloses model components which may be saved and reused, (([52], “…A model component may include one or more model elements, but may include a plurality of model elements. A component may be saved in a library, and may be reused at other locations in the model or in other models…”; [39], “…The graphical modeling environment may also support the creation of state machine models. A state machine model may include states, junctions  and functions, and transitions may be created by connecting states and junctions together…”; [63], “…the illustrative embodiments of the present disclosure may also be applied to other modeling environments and other types of diagrams , including the Stateflow® state diagramming and data flow diagramming application from the Math Works of Natick, Mass…”).  However, Szpak does not specifically disclose the components being compiled and reused without re-compiling, to implement other processes based on other FSMs, as recited by, “…reusing a subset of the plurality of computer-executable code segments to implement, in part, the second electronic payment process based, at least in part, on the configured second finite state machine,” where the computer-executable code segments comprise the compiled ‘programming language-based description’ as recited by claim 1.
 Closest NPL reference, “What Is an Atomic Subchart?”, (downloaded from https://web.archive.org/web/20170607205054/https://www.mathworks.com/help/stateflow/ug/what-is-an-atomic-subchart.html for date support and attached as a PDF file), discloses “…an atomic subchart is a graphical object that helps you reuse the same state or subchart across multiple charts and models…” (first paragraph of reference).  However, there is no specific disclosure of the objects comprising compiled, “computer-executable code segments” as recited by claims. 
No other prior art corrects the deficiencies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Margaret Neubig whose telephone number is (571)270-0437. The examiner can normally be reached Monday-Friday, 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 571-270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.M.N. /Examiner, Art Unit 3685                                                                                                                                                                                                        
/JAMES D NIGH/Senior Examiner, Art Unit 3685